IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

 

BILLINGS DIVISICN
MAR 2 0 1019
UNITEDSTATES OFAMERICA’ C'z,z:i,t?;:':;:;:::n;u"
CR 15-47-BLG-SPW Bi"i"gs
Plaintiff,
VS' ORDER

CAROL EDITH PRETTY ON TOP,

 

Defendant.

 

On March 14, 2019, United States Magistrate Judge John Johnston entered
Findings and Recommendations With respect to the March 12, 2019, petition for
revocation of Defendant Pretty on Top’s supervised release. (Docs. 57 and
62.) Although the parties Were notified of their right to file objections to the
F indings and Recomrnendations within 14 days, Pretty On Top waived her
objection period. Consistent with the Court’s “full authority” to review the
F indings and Recommendations under any standard it deems appropriate, Thomas
v. Arn, 474 U.S. 140, 154 (1958), the Court reviews for clear error. Clear error
exists if the Court is left with a “definite and firm conviction that a mistake has

been committed.” Um'ted States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

Based on Pretty On Top’s admission to the alleged violations, Judge
Johnston recommends her supervised release be revoked Judge Johnston further
recommends that this Court sentence Pretty On Top to 3 months imprisonment
with 30 months of supervised release to follow. Judge Johnston’s F indings and
Recommendations are without clear error and hereby adopted in full.

IT IS ORDERED that Defendant Pretty On Top’s supervised release is

revoked Judgment will be entered by separate document

‘SUSAN P. WATTERS
United States District Judge

DATED this 19th day of March 2019

